El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El artículo 299 del Código de Enjuiciamiento Civil de 1904 disponía. la manera de presentar una apelación en este Tribunal Supremo contra sentencias de las cortes de distrito. A este artículo se le dió nueva redacción por la Ley No. 70 del año 1911, según la cual la parte apelante debía preparar un pliego de excepciones o exposición de heclios en forma narrativa y presentarlo al juez para su aprobación, para que luego formara parte del legajo de la sentencia. En el caso de Martínez v. Soto Nussa, 22 D. P. R. 141 resolvimos que podían redactarse esos pliegos sin necesidad de las notas taquigráficas. Posteriormente la Ley No. 27 de- noviembre *49327, 1917, autorizó a la parte apelante para substituir dicho pliego de excepciones o de exposición del caso por una trans-cripción de la evidencia preparada por el taquígrafo, presen-tada por éste al secretario de la corte y aprobada por el juez con citación de las partes, formando entonces parte del legajo de la sentencia.
En el caso presente la parte apelante hizo uso del derecho de elección concedido por esa ley y dentro del término que ella fija presentó escrito al secretario de la corte inferior haciéndolo constar así y entonces el juez concedió 20 días al taquígrafo para que presentara al secretario la transcrip-ción de la evidencia. El taquígrafo no entregó al secretario la transcripción dentro del término que se le había fijado y entonces la parte apelada nos presentó la moción que resol-vemos, solicitando que desestimáramos el recurso de apelación porque no habiendo presentado el taquígrafo la transcripción de la evidencia dentro del término que se le fijó, los 30 días que el apelante tiene para presentar en este tribunal la trans-cripción de la apelación deben contarse desde que radicó su apelación, los que están vencidos con exceso. La parte ape-lante nos presentó un escrito oponiéndose a la moción, ale-gando como fundamento que habiéndose acogido al beneficio de dicha ley, los demás trámites eran ministeriales. En otras palabras, que no debía desestimarse la apelación porque la exposición del caso no estaba ultimada.
La parte que apela de una sentencia de la corte de dis-trito tiene ahora dos maneras de hacer que conozcamos las excepciones que se tomaron en el juicio y las pruebas que se practicaron: una, preparando la misma parte apelante los pliegos que las contengan y sometiéndolos al juez para su aprobación; otra, poniendo ese trabajo en las manos de la corte para que el taquígrafo las haga.
Si interpretamos la ley como pretende la parte apelante en el sentido de que no le perjudica la falta de presentación por el taquígrafo de la transcripción de la evidencia dentro *494del término qne se le fijó por la corte, equivaldría esto a declarar qne el taquígrafo es el árbitro de la tramitación de una apelación, ya demorando la preparación de la transcrip-ción de la evidencia, ya dejando de hacerla, pndiendo por tanto a su voluntad paralizar indefinidamente la apelación, impidiendo de ese modo que la sentencia pueda cumplirse. La ley no fia podido pretender esto.
Pueden ocurrir muchos motivos para que el taquígrafo no presente su trabajo dentro del término que se le fije; por descuido; por enfermedad más o menos prolongada; porque se le paguen tardíamente, o nunca se le paguen, los derechos cuyo cobro le autoriza la ley por la transcripción de sus notas taquigráficas; por cesación en el empleo o por su muerte. En algunos de estos casos jamás haría la transcripción.
La única interpretación que puede darse a dicha ley es que así como cuando el pliego de exposición del caso o de excepciones se redacta por el mismo apelante de acuerdo con la ley de 1911 él sufre las consecuencias de su propio descuido, negligencia u olvido en su preparación, cuando él prefiere que ese trabajo lo haga el taquígrafo de la corte debe sufrir tam-bién las consecuencias de la conducta de dicho empleado que por su voluntad lo substituye en ese trabajo, y por tanto que si el taquígrafo no presenta la transcripción de la evidencia dentro del tiempo que se le fijó por la corte es lo mismo que si el apelante no lo presentara cuando se hizo cargo de redac-tarlo : que no existe entonces ningún pliego de exposición del caso o de excepciones y por lo tanto que los 30 días que tiene el apelante para presentar la transcripción ante nosotros no han de contarse desde la aprobación de la exposición del caso sino desde que radicó su escrito de apelación; y como en este caso ese término ha transcurrido sin haberse presentado la transcripción de la apelación, debe desestimarse el recurso.

Declarada con lugar la moción y desestimada la apelación.

*495Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, ¿el Toro y Hutchison.